Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered October 3, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence (People v Bleakley, 69 NY2d 490). Any minor discrepancies in the testimony by the People’s witnesses were properly placed before the jury and we see no basis to disturb its findings.
The trial court properly closed the courtroom during the undercover officer’s testimony in view of his ongoing activities at the precise location of the sale in question and his open cases (see, People v Ford, 235 AD2d 285).
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Ellerin, Rubin, Tom and Andrias, JJ.